Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 1 of 9 PageID #: 882



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 TERENCE A. NELSON,
                                                                 MEMORANDUM & ORDER
                           Plaintiff,                            12-CV-5678 (DRH)(AKT)
         -against-

 COUNTY OF SUFFOLK, DETECTIVE
 WILLIAM HUDSON and DETECTIVE
 RALPH RIVERA,

                            Defendants.
 -------------------------------------------------------X

 APPEARANCES:

 For Plaintiff:
 Jacobs & Hazan, LLP
 30 Vesey Street, 4th Floor
 New York, New York 10007
 By: David M. Hazan, Esq.


 For Defendants:
 Dennis M. Brown
 Suffolk County Attorney
 H. Lee Dennison Building
 100 Veterans Memorial Highway
 P.O. Box. 6100
 Hauppauge, New York 11788
 By: Arlene S. Zwilling, Esq.


 HURLEY, Senior District Judge:

         The purpose of this Order is to address Plaintiff’s motion for partial

 reconsideration of the Court’s Memorandum and Order, dated August 22, 2019 (the

 “2019 Order”), granting in part Defendants’ post-trial motion pursuant to Federal

 Rules of Civil Procedure 50(b) and 59. Specifically, Plaintiff seeks reconsideration of



                                                   Page 1 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 2 of 9 PageID #: 883



 that portion of the 2019 Order which granted a new trial on punitive damages

 unless he accepts a reduces punitive damages award totaling $21,000.00.

                                    BACKGROUND

              This case arises out of the detention and arrest of plaintiff Terence

 Nelson (“Plaintiff” or “Nelson”) on November 17, 2011, and his arraignment the

 following day, after the Ultra Diamonds store at the Deer Park Tanger Outlet Mall

 reported to the Suffolk County Police Department that a 1 carat diamond bracelet

 which had been placed on a showcase by store employee Kassandra Messina

 (“Messina”) was missing. That bracelet was found the next day, prior to Plaintiff’s

 arraignment, but the charges against him, grand larceny in the fourth degree, were

 not dismissed until his second appearance in court on November 23, 2011.

       The matter was tried before a jury which returned a verdict in favor of the

 Nelson and against defendants Detective William Hudson (“Hudson”) and Detective

 Ralph Rivera (“Rivera”) (together “Defendants”) on each of the claims presented,

 viz. federal civil rights claims for false arrest, malicious prosecution, and denial of a

 fair trial/due process and state law claims for false arrest and malicious

 prosecution. The jury awarded Plaintiff total compensatory damages of $7,000.00

 plus $20,000.00 in punitive damages against Hudson and $30,000.00 in punitive

 damages against Rivera. Defendants filed a post-trial motion seeking judgment as a

 matter of law or a new trial, pursuant to Federal Rules of Civil Procedure 50(b) and

 59. By Order dated August 22, 2019, familiarity with which is presumed, the Court

 granted the motion solely to the extent that Defendants were granted a new trial on



                                        Page 2 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 3 of 9 PageID #: 884



 punitive damages unless Plaintiff accepted a reduced punitive damages award

 totaling $21,000.00.

                               THE POSITION OF THE PARTIES

        In his moving papers in support of reconsideration, Plaintiff maintains that

 the Court erred by looking at the total punitive damages award rather than

 separately analyzing whether each of the punitive damages awards shocks the

 judicial conscience and, as so analyzed, should have upheld the awards;

 alternatively, the Court should determine an appropriate remitter of punitive

 damages for each individual defendant. (DE 94 at 3-8.) He further argues that the

 Court “erred in using the ratio between compensatory and punitive damages as its

 primary method for calculating a punitive damages award that does not shock the

 conscience.” (Id. at 9-11.)

        Opposing the motion, Defendants maintain that reconsideration is

 inappropriate because Plaintiff raises arguments that he failed to raise in

 opposition to Defendant’s posttrial motion. (DE3-4.) Additionally, it is argued that

 he fails to establish that restoration of the original punitive award is required. (Id.

 at 4-8.)

        In reply, Plaintiff asserts that reconsideration is appropriate as the Court’s

 “analysis was significantly broader that defendants’ arguments in their motion.”

 (DE 98 at 3.) Further, it is argued that the Court “erroneously relied upon the ratio

 between compensatory and punitive damages to determine the award was

 excessive,” an analysis that contradicts the jury charge. (Id. at 6-7.) Lastly, he



                                        Page 3 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 4 of 9 PageID #: 885



 maintains that the “Defendants did not establish that the punitive damages awards

 outweighed the reprehensibility of the officers’ actions.” (Id. at 8.)

                                      DISCUSSION

 I.    Applicable Standard – Motion for Reconsideration

       The decision to grant or deny a motion for reconsideration lies squarely

 within the discretion of the district court. See Devlin v. Transp. Comm’ns Union,

 175 F.3d 121, 132 (2d Cir. 1999). The standard for a motion for reconsideration “is

 strict, and reconsideration will generally be denied unless the moving party can

 point to controlling decisions or [factual] data that the court overlooked – matters,

 in other words, that might reasonably be expected to alter the conclusion reached by

 the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (finding

 district court properly exercised its discretion to reconsider earlier ruling in light of

 the introduction of additional relevant case law and substantial legislative history);

 see also Arum v. Miller, 304 F. Supp. 2d 344, 347 (E.D.N.Y. 2003) (“To grant such a

 motion the Court must find that it overlooked matters or controlling decisions

 which, if considered by the Court, would have mandated a different result.”)

 (citation and internal quotation marks omitted). “The major grounds justifying

 reconsideration are ‘an intervening change of controlling law, the availability of new

 evidence, or the need to correct a clear error or prevent manifest injustice.’” Virgin

 Atl. Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)

 (quoting 18 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure § 4478

 at 790). Thus, a “‘party may not advance new facts, issues, or arguments not



                                        Page 4 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 5 of 9 PageID #: 886



 previously presented to the Court.’” National Union Fire Ins. Co. v. Stroh Cos., 265

 F.3d 97, 115 (2d Cir. 2001) (quoting Polsby v. St. Martin’s Press, 2000 WL 98057, at

 *1 (S.D.N.Y. Jan. 18, 2000)). A party may, however, introduce relevant authority

 that was not before the district court when it initially ruled on the matter. See

 Vaughn v. Consumer Home Mortgage Co., 2007 WL 140956 at *6 (E.D.N.Y. Jan. 22,

 2007). In the alternative, reconsideration is appropriate if a court “misinterpreted

 or misapplied” relevant case law in its original decision.

 II.    Application

        In determining whether reconsideration is appropriate, the Court begins with

 a brief overview of the arguments raised vis a vis punitive damages in the original

 post trial motion papers.1 Defendants’ argument in support of remittitur is aptly

 summarized by the following excerpt from their moving papers:

        The jury awarded Nelson punitive damages against Det. Hudson of
        $20,000 and against Det. Rivera of $30,000, for a total of $50,000, more
        than 7 times the amount of compensatory damages awarded. Under
        Rule 59, the Court has the power to issue an order directing Nelson to
        accept a reduced amount of punitive damages or submit to a new trial.
        Respectfully, the excessiveness of the punitive damages award
        warrants the exercise of the Court’s Rule 59 authority.

 (DE 90 at ECF p. 28.) In response, after citing case law with respect to the purpose

 of punitive damages with respect to § 1983 claims, the entirety of Plaintiff’s

 opposition was as follows:



 1The Court notes parenthetically, that in their original motion papers neither party addressed all
 three guideposts for evaluating whether punitive damages are “fair, reasonable, predictable and
 proportionate” set by the Supreme Court in BMW of N. America v. Gore, 517 U.S. 559 (1996) as
 further mandated by the Second Circuit in Payne v. Jones, 711 F.3d 85, 101 (2d Cir. 2013).
 Defendants focused solely on the relationship of punitive damages to compensatory damages and
 Plaintiff mentioned only the conduct at issue in an at best cursory fashion.

                                             Page 5 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 6 of 9 PageID #: 887



       In light of the fact that the jury in this case reached a verdict finding
       that defendants fabricated evidence that was provided to the District
       Attorney’s Office and withheld exculpatory evidence from the District
       Attorney’s Office that would have exonerated plaintiff of the crime he
       was accused of committing before he was arraigned, punitive damages
       are warranted against defendants to deter them and other police
       officers from engaging in such unlawful conduct in the future. The
       punitive damages of $20,000 against defendant Detective Hudson and
       $30,000 against defendant Detective Rivera are not excessive in any
       way. For these reasons the Court should deny defendants motion for
       remitter of the punitive damages award or in the alternative a new
       trial.

 (DE 91 at ECF p. 30.)

       The Court is hard pressed to discern from the forgoing the proposition

 currently advanced in Plaintiff’s moving papers seeking reconsideration, i.e. that

 the punitive damages awarded against each defendant must be separately

 analyzed, when the defendants’ attack is confined to the total amount of the

 punitive award rather than the amount assessed against the individual officers.

 Additionally, the Court notes the absence of any reasoned discussion of each of the

 Gore factors in Plaintiff’s opposition to the post-trial motion, an omission he

 undertakes to remedy in current submission. The purpose of reconsideration,

 however, is not to provide a second bite at the apple. See Eaton & Van Winkle, LLP

 v. Yunling Ren, 2020 WL 1244135, at *1 (S.D.N.Y., 2020) (“’A motion for

 reconsideration may not be used to advance new facts, issues or arguments not

 previously presented to the Court, nor may it be used as a vehicle for relitigating

 issues already decided by the Court.’”) (quoting Davidson v. Scully, 172 F. Supp. 2d

 458, 461 (S.D.N.Y. 2001). The Court is also constrained to note that Plaintiff’s reply

 in support of his motion for reconsideration improperly raises a number of

                                       Page 6 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 7 of 9 PageID #: 888



 arguments absent from both his opposition to the post-trial motion and his initial

 moving paper on the current application. See, e.g., Scott v. Westchester Cty., 2020

 WL 364251, at *4 (S.D.N.Y. Jan. 22, 2020) (“Arguments made for the first time in a

 reply brief need not be considered by a court.” ) (internal quotation marks omitted);

 Tutor Time Learning Centers, LLC v. GKO Grp., Inc., 2013 WL 5637676, at *1

 (S.D.N.Y. Oct. 15, 2013) (“[A]rguments raised for the first time in a reply

 memorandum . . . need not be considered.”); see also United States v. Sampson, 898

 F.3d 287, 314 (2d Cir. 2018) (“[I]t is well-settled that we will not usually entertain

 an argument made for the first time in a reply brief.”)

       Nevertheless, the Court will briefly address why Plaintiff’s arguments are

 unpersuasive.

       Plaintiff’s application is devoid of any authority for the proposition that the

 punitive damages award must be separately analyzed as to each defendant and the

 Court has found none. In fact, in Wallace v. Suffolk County Police Dep’t, 2010 WL

 3835882 (E.D.N.Y. Sept. 24, 2010), the Court, in finding the punitive damages

 award excessive, addressed the issue by analyzing the total compensatory award vis

 a vis the total punitive damages awarded against the three defendants. Moreover,

 such an analysis is appropriate here, given that the jury found against both

 defendants on each of Plaintiff’s claims and there was but one compensatory

 damages award against the two defendants. In such a situation, to separately

 analyze the Gore factors, particularly the second one, i.e., the ratio of compensatory

 to punitive damages, would surely skew the results.



                                        Page 7 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 8 of 9 PageID #: 889



        Plaintiff further complains that the Court “erred in using the ratio between

 compensatory and punitive damages as its primary method for calculating a

 punitive damages award that does not ‘shock the conscience’ and constitute a denial

 of justice.” (Pl.’s Mem. at 9.) As the Court explained in the August 2019 Order the

 Court specifically stated: “While Defendants focus exclusively upon the second Gore

 factor, consideration of the other factors is appropriate. Indeed, the first Gore

 factor, the reprehensibility of defendants’ conduct is ‘[p]erhaps the most important

 indicium of the reasonableness of a punitive damages award’” (August 2019 Order

 at 31 (quoting Gore, 517 U.S. at 575).) The Court then proceeded to discuss the

 aggravating factors that the Second Circuit has identified as associated with

 particularly reprehensible conduct, (a topic Plaintiff addressed in a cursory

 fashion)2, before turning to the other Gore factors. In other words, the Court

 focused on all three factors in finding remittitur was appropriate and granting

 defendants a new trial on punitive damages unless Plaintiff accepted a reduced

 damages award totaling $21,000.00.

        As requested by Plaintiff, if the remittitur is accepted, the Court will enter

 judgment reflecting punitive damages against each defendant in the same

 proportion as they were awarded by the jury. In other words, the judgment will

 reflect $8,400 in punitive damages against Defendant Hudson and $12,600 in

 punitive damages against Defendant Rivera.



 2
  For example, Plaintiff’s current application and especially his reply relies upon Lee v. Edwards, 101
 F.3d 805 (2d Cir. 1996), a case not even mentioned in his opposition to Defendants’ post trial motion.
 (See DE 92 at iii-v.)

                                              Page 8 of 9
Case 2:12-cv-05678-DRH-AKT Document 99 Filed 05/20/20 Page 9 of 9 PageID #: 890



       In his reply Plaintiff complains that the analysis employed by the Court in its

 August 2019 Order is “reversible error” as it “contradict(s) the jury charge” in that

 the charge did not direct the jury to consider the”(“1) relationship of the punitive

 damages to the compensatory damages, or (2) criminal and civil penalties imposed

 by the state’s law for the misconduct in question when determining the value of the

 punitive damages award.” (Pl.’s Rep. 6-7.) Firstly, as noted earlier, this argument is

 improperly raised for the first time in reply and therefore need not be considered. In

 any event, it is without merit. The Court’s charge to the jury on punitive damages

 was taken directly from 4 Modern Federal Jury Instructions-Civil P 77.01,

 Instruction 77-5. Further, the Court’s analysis of the punitive damages award for

 excessiveness comported with the factors set forth by the Supreme Court in Gore,

 which factors the Second Circuit has held are applicable to Section 1983 actions.

 See, e.g., Payne v. Jones, 711 F.3d 85, 101 (2d Cir. 2013).


                                    CONCLUSION

              For the reasons set forth above, Plaintiff’s motion for reconsideration is

 denied and the Court adheres to its earlier determination. Plaintiff must advise the

 Court within twenty (20) days of the date hereof whether he accepts the remittitur.

       SO ORDERED.

 Dated: Central Islip, New York                  s/ Denis R. Hurley
       May 20, 2020                              Denis R. Hurley
                                                 United States District Judge




                                        Page 9 of 9
